1                                                                                                                A p r i l 6 , 1 9 9 8
 2                                                                                                                F O R P U B L I C A T I O N
 3
 4
 5                                       I N     T H E     S U P R E M E        C O U R T         O F   T E N N E S S E E
 6
 7
 8
                                                                     A T       J A C K S O N                              FILED
 9                                                                                                                           April 6, 1998
10
11   J U A N I T A M I T C H E L L , P E R S O N A L                       (                                              Cecil Crowson, Jr.
12   R E P R E S E N T A T I V E O F T H E E S T A T E                     (                                              Appellate C ourt Clerk
13   O F B I L L Y G W I N N M I T C H E L L ,                             (
14                                                                         (
15 P. l a i n t i f f - A p p e l l a n t ,                  (          S h e l b y       C h a n c e r y
16                                                                         (
17                                                                         (          H o n . R u s s e l l F o w l e r ,
18                                                                         (          S p e c i a l C h a n c e l l o r
19   v .                                                                   (
20                                                                         (          N o .       0 2 S 0 1 - 9 7 0 3 - C H - 0 0 0 2 0
21                                                                         (
22                                                                         (
23   S   A   M F . C O L E , J       R . , S     U B S T I T U T E         (
24   T   R   U S T E E , E S T A T   E O F       P R U D E N C E           (
25   R   E   Y N O L D S , A N D     G E R A L   D W .                     (
26 P. I   C K E N S , A D M I N   I S T R A   T O R ,                   (
27                                                                         (
28                D e f e n d a n t s - A p p e l l e e s .                (
29
30
31
32   F o r      P l a i n t i f f - A p p e l l a n t :                                                 F o r   D e f e n d a n t s - A p p e l l e e s :
33
34   J   a   m e s S t e p h e n K i n g                                                                S a m F . C o l e ,        J r .
35   A   r   t h u r E . Q u i n n                                                                      M e m p h i s
36   T   h   e B o g a t i n L a w F i r m ,             P L C
37   M   e   m p h i s
38
39
40
41
42
43
44
45
46                                                               O    P    I      N     I     O     N
47
48
49
50
51
52
53
54
55
56
57
58
59   J U D G M E N T      O F C O U R T        O F A P P E A L S
60   M O D I F I E D      A N D C A S E        R E M A N D E D .                                                             R E I D ,     S p .   J .
 1                             T h i s         c a s e       p r e s e n t s           f o r       r e v i e w         t h e       d e c i s i o n             o f     t h e       C o u r t

 2   o f     A p p e a l s         t h a t       a     d e b t o r           c a n n o t       c o l l a t e r a l l y                 a t t a c k         i n       s t a t e         c o u r t

 3   a n     a d j u d i c a t i o n             m a d e         i n     a     C h a p t e r           1 1     b a n k r u p t c y             p r o c e e d i n g

 4   r e g a r d i n g         t h e       b a l a n c e           d u e       o n     a     d e b t         o w e d     b y       t h e       d e b t o r - b a n k r u p t .

 5   T h e     j u d g m e n t           o f     t h e       C o u r t         o f     A p p e a l s           i s     a f f i r m e d             a s     m o d i f i e d .

 6

 7                                                                                                 I

 8

 9                             I n       1 9 7 3       P r u d e n c e           R e y n o l d s ,             n o w     d e c e a s e d ,               s o l d       a     f a r m       t o

10   t h e     a p p e l l a n t ,             B i l l y         G w i n       M i t c h e l l .               I n c i d e n t           t o       t h e       s a l e ,         M i t c h e l l

11   e x e c u t e d       a       p r o m i s s o r y             n o t e       i n       t h e       p r i n c i p a l           a m o u n t           o f     $ 1 3 4 , 1 4 0 . 7 1

12   p a y a b l e       t o       R e y n o l d s           i n       2 4 0     e q u a l         m o n t h l y         i n s t a l l m e n t s                 o f       $ 1 , 0 4 0 . 0 0 ,

13   p r i n c i p a l         a n d       i n t e r e s t .                 T h e     p r o m i s s o r y             n o t e         w a s       s e c u r e d           b y     a     d e e d

14   o f     t r u s t     o n         t h e     f a r m .

15

16                             O n       A p r i l         6 ,     1 9 8 3 ,         M i t c h e l l           f i l e d       a       v o l u n t a r y             p e t i t i o n           f o r

17   r e o r g a n i z a t i o n               p u r s u a n t           t o     C h a p t e r           1 1     o f     t h e         B a n k r u p t c y             C o d e .

18   A p p a r e n t l y ,             M i t c h e l l           m a d e       s o m e       p a y m e n t s           o n     t h e       n o t e         p r i o r         t o       h i s

19   f i l i n g     t h e         b a n k r u p t c y             p e t i t i o n .               O n       J u n e     1 3 ,         1 9 8 4 ,         t h e       b a n k r u p t c y

20   c o u r t     e n t e r e d           a n       o r d e r         c o n f i r m i n g             M i t c h e l l ’ s             r e o r g a n i z a t i o n                 p l a n       a s

21   a m e n d e d .           T h e       a m e n d e d           p l a n       a l l o w e d           R e y n o l d s           a     s e c u r e d           c l a i m         i n     t h e

22   p r i n c i p a l         a m o u n t           o f     $ 1 0 2 , 9 0 2 . 2 8 .                   W i t h       r e s p e c t         t o       t h e       t e r m s         o f     t h e

23   p a y m e n t       o f       t h e       d e b t ,         t h e       a m e n d e d         p l a n       p r o v i d e d :

24

25                             T   h   e s e c u       r e d       c l   a i m o f M           r s .         J . P . R         e y n     o l   d   s
26                             (   “   R e y n o l     d s ” )       s   h a l l b e           f u l l       y s e t t l       e d ,       s   a   t i s f i e d ,
27                             a   n   d d i s c       h a r g     e d     b y p a y i         n g R         e y n o l d s       t h     e     r   e m a i n i n g
28                             s   u   m s d u e         i n       a c   c o r d a n c e         w i t       h t h e t         e r m     s     o   f h e r
29                             P   r   o m i s s o     r y N       o t   e a n d D e           e d o         f T r u s t       ; e       x c   e   p t t h a t ,
30                             t   h   e t e r m       s o f         s   a i d N o t e           s h a       l l b e e         x t e     n d   e   d b y a




                                                                                               - 2 -
 1                            p   e r i o     d      e q   u a l     t    o       t h e       n u   m b e   r     o f m o           n t   h s         t   h a t s     a i d
 2                            N   o t e       i s      i   n a     r r    e   a   r s .         T   h e     f   i r s t i           n s   t a     l   l   m e n t
 3                            s   h a l l       b    e     d u e     a    n   d     p a   y   a b   l e     u   p o n c o           n f   i r     m   a   t i o n     w i t h
 4                            a     s i m     i l    a r     p a   y m    e   n   t b     e   i n   g d     u   e a n d             p a   y a     b   l   e e a c     h
 5                            m   o n t h       t    h e   r e a   f t    e   r     u n   t   i l     s a   i   d N o t e             s   h a     l   l     h a v e
 6                            b   e e n       p a    i d     i n     f    u   l   l .         R e   y n o   l   d s s h a           l l     r     e   t   a i n h     e r
 7                            l   i e n       u p    o n     t h   e      D   e   b t o   r   ’ s     1 4   4     a c r e           f a   r m     .
 8
 9
10
11                            T h e      r e c o r d           s h o w s            t h a t         s u b s e q u e n t                 t o       c o n f i r m a t i o n                 o f        t h e

12   a m e n d e d       p l a n ,       M i t c h e l l             p a i d          t o       R e y n o l d s               i n       c a s h           $ 2 7 , 3 5 3 . 2 5 .

13

14                            O n      J a n u a r y           2 5 ,          1 9 8 8 ,         M i t c h e l l               f i l e d           a n       i n t e r i m       r e p o r t                i n

15   t h e     b a n k r u p t c y            c a s e .            I n        t h e       s e c t i o n           e n t i t l e d                 “ T o t a l         A m o u n t           o f

16   C l a i m s      A l l o w e d , ”              t h e     r e p o r t            r e f l e c t s             t h e         p r i n c i p a l               a m o u n t          o f

17   R e y n o l d s ’        c l a i m         r e m a i n e d               a t     $ 1 0 2 , 9 0 2 . 2 8 .                       R e y n o l d s             d i e d       o n         J u n e          1 0 ,

18   1 9 8 8 .       A f t e r        h e r         d e a t h ,          M i t c h e l l             m a d e          n o      f u r t h e r              p a y m e n t s           o n         t h e

19   n o t e .        T h e       f i n a l          r e p o r t ,            f i l e d         N o v e m b e r               1 0 ,       1 9 8 8 ,           i s     v i r t u a l l y

20   i d e n t i c a l        t o      t h e         i n t e r i m            r e p o r t           a n d       s e t s         f o r t h             t h e     s a m e       a m o u n t               f o r

21   R e y n o l d s ’        c l a i m .              O n     J a n u a r y              1 3 ,       1 9 8 9 ,             t h e       b a n k r u p t c y             c o u r t           e n t e r e d

22   a   f i n a l       d e c r e e          c l o s i n g          M i t c h e l l ’ s                  c a s e .

23

24                            A f t e r         M i t c h e l l               a n d       G e r a l d           W .         P i c k e n s ,               e x e c u t o r       o f

25   R e y n o l d s ’        e s t a t e ,            w e r e       n o t          a b l e         t o     a g r e e           o n       t h e           a m o u n t       o w e d ,

26   d e f e n d a n t        S a m      F .         C o l e ,       J r . ,          s u b s t i t u t e                   t r u s t e e             u n d e r       t h e     d e e d              o f

27   t r u s t ,      g a v e       M i t c h e l l            w r i t t e n              n o t i c e           t h a t         t h e         e n t i r e           b a l a n c e           o n         t h e

28   n o t e     w a s     d u e       a n d         p a y a b l e            a n d       m a d e         d e m a n d           f o r         $ 1 1 3 , 8 3 2 . 7 0 ,                p r i n c i p a l

29   a n d     a c c r u e d        i n t e r e s t ,              p l u s          $ 1 7 , 0 7 4 . 8 0                f o r        a t t o r n e y ’ s               f e e s .

30

31                            O n      A u g u s t           2 9 ,        1 9 8 9 ,           M i t c h e l l               f i l e d         a       c o m p l a i n t         f o r            a

32   t e m p o r a r y        r e s t r a i n i n g                o r d e r          a n d         f o r       t e m p o r a r y                 a n d       p e r m a n e n t




                                                                                                    - 3 -
 1   i n j u n c t i o n s            t o     s t o p       t h e         f o r e c l o s u r e .                  M i t c h e l l           c o n t e n d e d                 t h a t      h e

 2   h a d     a n      o r a l       a g r e e m e n t            w i t h        R e y n o l d s           a s       t o      p a y m e n t         o f        t h e          n o t e

 3   t h r o u g h          g o o d s       a n d     s e r v i c e s             t o       h e r .         A c c o r d i n g              t o     M i t c h e l l ,               t h e

 4   v a l u e        o f     t h e s e       g o o d s       a n d         s e r v i c e s ,             a s      w e l l         a s     c a s h        p a y m e n t s              m a d e          t o

 5   R e y n o l d s ,          r e d u c e d         t h e        b a l a n c e            d u e     t o       $ 6 6 , 3 3 0 . 1 8 .                I n        t h e          c o u n t e r -

 6   c o m p l a i n t ,            t h e     d e f e n d a n t s             a l l e g e d           t h a t        M i t c h e l l             o w e d        t h e          p r i n c i p a l

 7   s u m     o f      $ 1 0 2 , 0 9 2 . 2 8 ,             a s         r e f l e c t e d           i n     t h e       f i n a l          r e p o r t          o f       h i s        C h a p t e r

 8   1 1     b a n k r u p t c y            c a s e ,       p l u s         i n t e r e s t           a n d        a t t o r n e y           f e e s .             I n         a n s w e r          t o

 9   t h e     c o u n t e r - c o m p l a i n t ,                      M i t c h e l l         a s s e r t e d              t h a t       t h e     a m o u n t               s t a t e d          i n

10   h i s     b a n k r u p t c y            p r o c e e d i n g             w a s         e r r o n e o u s .

11

12                              P r i o r       t o     t r i a l ,           t h e         t r i a l       c o u r t          g r a n t e d         t h e         d e f e n d a n t s ’

13   m o t i o n        i n     l i m i n e         p r o h i b i t i n g               M i t c h e l l            f r o m         p r e s e n t i n g             e v i d e n c e

14   c o n c e r n i n g            o r a l     s t a t e m e n t s               m a d e       b y       R e y n o l d s            p r i o r       t o        h e r          d e a t h         i n
                                                        1
15   r e g a r d        t o     t h e       n o t e .             A t     t r i a l ,          M i t c h e l l              t e s t i f i e d            t h a t         h e      h a d      a

16   v e r y     c l o s e          r e l a t i o n s h i p               w i t h       R e y n o l d s ,            h i s         a u n t ,       a n d        t h a t          h e      b o u g h t

17   t h e     f a r m        t o     p r o v i d e         h e r         w i t h       a     c o n t i n u o u s              s t r e a m         o f      i n c o m e            f o r         t h e

18   r e s t     o f        h e r     l i f e .         O v e r           r e p e a t e d           o b j e c t i o n s              b y     t h e        d e f e n d a n t s ’

19   c o u n s e l ,          M i t c h e l l         a n d        o t h e r        w i t n e s s e s              w e r e         a l l o w e d          t o      t e s t i f y            t h a t

20   v a r i o u s          g o o d s       a n d     s e r v i c e s             w e r e       p r o v i d e d              t o     R e y n o l d s            b y       a

21   p a r t n e r s h i p            w h i c h       w a s        o w n e d        b y       M i t c h e l l           a n d        h i s       s i s t e r s .                 I n c l u d e d

22   i n     t h e      c l a i m e d         s e r v i c e s             w a s     $ 4 0 , 0 0 0 . 0 0              f o r         p r o v i d i n g            l o d g i n g             a n d

23   w a g e s       f o r      t h e       d e c e d e n t ’ s             “ g r o u n d s           k e e p e r ”            o v e r       a     p e r i o d            o f      s o m e

24   e i g h t       y e a r s .            T h e     j u r y           f o u n d       t h a t       M i t c h e l l              o w e d       $ 4 1 , 1 0 1 . 6 4               o n      t h e

25   n o t e     a n d        $ 2 1 , 9 0 0 . 0 0           i n         a t t o r n e y ’ s           f e e s .


                 1
                     N o t o n l y d i d M i t c h e l l a s s e r t t h a t t h e                                a m o u n t o w e d w a s a l m o s t h a l f a s
     m u c h a s        w h a t t h e d e f e n d a n t s c l a i m e d , h e a l s o                              a l l e g e d t h a t R e y n o l d s p r o m i s e d                          t o
     f o r g i v e      t h e d e b t u p o n h e r d e a t h .




                                                                                                - 4 -
 1                           T h e       d e f e n d a n t s           a p p e a l e d ,            a l l e g i n g           t h a t       t h e       t r i a l       c o u r t

 2   e r r e d     i n     i n s t r u c t i n g           t h e       j u r y       t o     c o n s i d e r            “ p a y m e n t s ”             m a d e       b y     t h e

 3   p a r t n e r s h i p         t o     R e y n o l d s           o n     M i t c h e l l ’ s            b e h a l f         a n d       i n       a l l o w i n g

 4   t e s t i m o n y       r e g a r d i n g           a l l e g e d         p a y m e n t s            o n     t h e       n o t e .           T h e       C o u r t       o f

 5   A p p e a l s       r e v e r s e d ,         h o l d i n g           t h a t     t h e        e v i d e n c e           o f     t h e       p a y m e n t s           w a s

 6   i n a d m i s s i b l e         b e c a u s e         t h e       b a n k r u p t c y            p r o c e e d i n g             e s t a b l i s h e d             t h e

 7   o u t s t a n d i n g         b a l a n c e         o n     t h e       n o t e       a s      o f     t h e       d a t e       o f     t h e       f i n a l         d e c r e e .

 8   T h e     c a s e     w a s     r e m a n d e d           t o     t h e     t r i a l          c o u r t       f o r       a     h e a r i n g           t o     d e t e r m i n e

 9   t h e     a m o u n t     o f       p a y m e n t s         m a d e       b y     M i t c h e l l            f r o m       t h e       d a t e       o f       t h e     f i n a l

10   d e c r e e     u n t i l       t h e       d a t e       o f     t r i a l ,         p l u s        a l l     a c c r u e d           i n t e r e s t .

11

12                                                                                          I I

13

14                           A p p e l l a n t           M i t c h e l l ’ s           p o s i t i o n            i s     n o t       e n t i r e l y           c l e a r .           I n

15   t h e     C o u r t     o f     A p p e a l s ,           h e     c o n t e n d e d            t h a t       t h e       b a n k r u p t c y             c o u r t       h a d

16   e r r e d     i n     d e t e r m i n i n g           t h e       p r i n c i p a l            b a l a n c e         o w e d       t o       b e     $ 1 0 2 , 9 0 2 . 2 8 .

17   H e     a t t r i b u t e d         t h e     “ m i s t a k e ”           t o     a     m i s u n d e r s t a n d i n g                  w i t h         h i s

18   a t t o r n e y s       i n     t h e       b a n k r u p t c y           p r o c e e d i n g s .                  O n     t h i s       a p p e a l ,           M i t c h e l l

19   t a k e s     t h e     p o s i t i o n         t h a t         t h e     a m o u n t          s e t       f o r t h       i n     t h e         a m e n d e d         p l a n ,

20   w h i c h     w a s     c o n f i r m e d           b y     t h e       b a n k r u p t c y            c o u r t         o n     J u n e         1 3 ,     1 9 8 4 ,

21   e s t a b l i s h e d         t h e     b a l a n c e           d u e     t h e       d e c e d e n t ’ s            e s t a t e         o n       t h a t       d a t e .         H e

22   f u r t h e r       c o n t e n d s         t h a t       t h e       c l a i m e d          c r e d i t s         f o r       p a y m e n t s           a n d     s e r v i c e s

23   s h o u l d     b e     a p p l i e d         t o     t h e       $ 1 0 2 , 9 0 2 . 2 8              d e b t ,       l e a v i n g           a     b a l a n c e         o f

24   $ 4 1 , 1 0 1 . 6 4 .           H e     a s s e r t s           t h a t     t h e       r e p o r t s          f i l e d         b y     h i m       s u b s e q u e n t           t o

25   t h e     o r d e r     c o n f i r m i n g           t h e       p l a n       d o     n o t        h a v e       t h e       s a m e       l e g a l         e f f e c t       a s

26   t h e     c o n f i r m e d         p l a n     a n d       t h a t       t h o s e          r e p o r t s         a r e       n o t     r e s       j u d i c a t a .

27




                                                                                           - 5 -
 1                               S e c t i o n             1 1 4 1     o f       t h e         B a n k r u p t c y                     C o d e         s e t s       f o r t h           t h e

2    c o n s e q u e n c e s               o f       t h e     c o n f i r m a t i o n                       o f         a         C h a p t e r         1 1       p l a n .             P u r s u a n t

3    t o     1 1     U . S . C .           §     1 1 4 1 ( a ) ,           “ t h e         p r o v i s i o n s                       o f     a     c o n f i r m e d             p l a n         b i n d

4    t h e     d e b t o r           .     .     .     a n d       a n y     c r e d i t o r                  .      .         .     [ o f ]       t h e       d e b t o r . ”               U n l i k e

5    C h a p t e r         1 3 ,         w h i c h         d e l a y s       d i s c h a r g e                     u n t i l           t h e       d e b t o r           h a s       m e t       h i s

6    o b l i g a t i o n s               u n d e r         t h e     p l a n ,         1 1       U . S . C .                   §     1 3 2 8 ,         c o n f i r m a t i o n               o f       a

7    C h a p t e r         1 1       p l a n         o p e r a t e s         a s       a       d i s c h a r g e .                         1 1     U . S .         C .     §     1 1 4 1 ( d ) .

8

9                                T h e         f e d e r a l         c o u r t s           h a v e            c o n s i s t e n t l y                    u p h e l d           t h e      b i n d i n g

10   e f f e c t         o f     t h e         p r o v i s i o n s           o f       a       C h a p t e r                   1 1     p l a n .             I n     I n       r e     D o o l e y ,

11   1 1 6     B . R .         5 7 3 ,         5 8 0       ( B a n k r .         S . D .         O h i o             1 9 9 0 ) ,             t h e       c o u r t         h e l d        t h a t          t h e

12   C h a p t e r         1 1       d e b t o r           w a s     p r e c l u d e d ,                 u n d e r                 t h e     j u d i c i a l             c o n c e p t s           o f

13   c l a i m       a n d       i s s u e           p r e c l u s i o n           a n d         t h e             s p e c i f i c               p r o v i s i o n s             o f      S e c t i o n

14   1 1 4 1       o f     t h e         B a n k r u p t c y           C o d e ,           f r o m            r e l i t i g a t i n g                    t h e       a m o u n t          o r

15   a p p l i c a t i o n               o f     h i s       p r e c o n f i r m a t i o n                         p a y m e n t s               t o     a     c r e d i t o r .                 I n       I n

16   r e     C h a t t a n o o g a               W h o l e s a l e           A n t i q u e s ,                     I n c . ,           9 3 0       F . 2 d         4 5 8 ,       4 6 3       ( 6 t h

17   C i r .       1 9 9 1 ) ,           t h e       c o u r t       s t a t e d :

18

19                               C   o   n f i   r   m a t   i o n o       f a         p   l   a n       o    f   r          e o r g   a n   i z a t i o       n b y t h e
20                               b   a   n k r   u   p t c   y c o u       r t     h   a   s     t   h   e      e f          f e c t     o   f a j u           d g m e n t
21                               b   y     t h   e     d i   s t r i c     t c     o   u   r   t     a   n    d r            e s j     u d   i c a t a
22                               p   r   i n c   i   p l e   s b a r         r e   l   i   t   i g   a   t    i o n            o f     a n   y i s s u         e s
23                               r   a   i s e   d     o r     t h a t       c o   u   l   d     h   a   v    e b            e e n     r a   i s e d i         n t h e
24                               c   o   n f i   r   m a t   i o n p       r o c   e   e   d   i n   g   s    .
25
26

27                               T h u s ,           i n     t h e     p r e s e n t             c a s e ,                   M i t c h e l l           i s     b o u n d         b y      t h e

28   p r o v i s i o n s             o f       h i s       c o n f i r m e d           C h a p t e r                 1 1           p l a n       e s t a b l i s h i n g

29   $ 1 0 2 , 9 0 2 . 2 8               a s     t h e       o u t s t a n d i n g               p r i n c i p a l                     b a l a n c e           o n       t h e       n o t e       a s       o f

30   J u n e       1 3 ,       1 9 8 4 ,         t h e       d a t e       o f     t h e         o r d e r                   o f     c o n f i r m a t i o n .




                                                                                                     - 6 -
 1   P r e c o n f i r m a t i o n                 p a y m e n t s           i n     g o o d s         a n d     s e r v i c e s           a r e       i r r e l e v a n t

 2   b e c a u s e         t h e       c o u r t         m u s t       a c c e p t         $ 1 0 2 , 9 0 2 . 2 8             a s     t h e       o u t s t a n d i n g

 3   b a l a n c e         a s     o f       t h e       d a t e       o f     t h e       c o n f i r m a t i o n             o r d e r .             T h e       t r i a l       c o u r t

 4   e r r e d       i n     a l l o w i n g             M i t c h e l l           t o     p r e s e n t         e v i d e n c e           a b o u t         a l l e g e d

 5   p a y m e n t s         i n       g o o d s         a n d       s e r v i c e s         m a d e       p r i o r         t o     c o n f i r m a t i o n .

 6

 7                               I n     r e c t i f y i n g               t h i s       e r r o r ,       t h e       C o u r t         o f     A p p e a l s         i m p r o p e r l y

 8   l i m i t e d         t h e       p r o o f         t o       t h e     a m o u n t         o f     p a y m e n t s           m a d e       a f t e r         t h e     f i n a l

 9   d e c r e e .           T h e       C o u r t           o f     A p p e a l s         f a i l e d         t o     d i s t i n g u i s h               b e t w e e n

10   p a y m e n t s         m a d e         b y       M i t c h e l l         p r i o r         t o     t h e       d a t e       o f     t h e       c o n f i r m a t i o n

11   o r d e r       a n d       t h o s e         m a d e         s u b s e q u e n t           t o     t h e       d a t e       o f     t h a t         o r d e r .         T h a t

12   c o u r t       e r r o n e o u s l y               r e l i e d         o n     t h e       f i n a l       r e p o r t         t o       d e t e r m i n e           t h e

13   a m o u n t         o w e d       a t     t h e         c o n c l u s i o n           o f     t h e       b a n k r u p t c y             p r o c e e d i n g .               T h e

14   f i n a l       r e p o r t         d o e s         n o t       p u r p o r t         t o     s t a t e         t h e     a m o u n t           o f     t h e     d e b t       a s     o f

15   t h e     d a t e       o f       t h e       f i l i n g         o f     t h e       r e p o r t ,         n o r       d o e s       i t       s h o w       p a y m e n t s

16   m a d e       t o     s e c u r e d           c r e d i t o r s           a f t e r         c o n f i r m a t i o n             o f       t h e       C h a p t e r       1 1     p l a n

17   i n     1 9 8 4 .           T h e       r e p o r t           m e r e l y       r e s t a t e s           t h e     a m o u n t           o f     s e c u r e d         c l a i m s

18   a l l o w e d         u n d e r         t h e       c o n f i r m e d           p l a n .           T h e       r e p o r t         c a n n o t         b e     r e s

19   j u d i c a t a         b e c a u s e             i t     i s     n o t       a n     o r d e r       o f       t h e     c o u r t .             T h e       f i n a l       d e c r e e

20   a l s o       i s     n o t       r e s       j u d i c a t a ;           t h e       o r d e r       o f       c o n f i r m a t i o n               i s     t h e

21   c o n t r o l l i n g             o r d e r .             T h e       f i n a l       d e c r e e         m e r e l y         c l o s e s         t h e       c a s e     a f t e r

22   t h e     e s t a t e         h a s       b e e n         f u l l y       a d m i n i s t e r e d .                 S e e       F e d .         R .     B a n k r .       3 0 2 2 .

23   I n     I n     r e     G r e a t e r             J a c k s o n v i l l e             T r a n s p o r t a t i o n               C o . ,         1 6 9       B . R .     2 2 1 ,       2 2 4

24   ( B a n k r .         M . D .       F l a .         1 9 9 4 ) ,         t h e       c o u r t       s t a t e d :

25

26                                         E       v   e n a c u           r s o r y r e         a d i n g o f t h i s l a s t R u l e
27                               [ F e d .         R   . B a n k r         . 3 0 2 2 ]           l e a v e s n o d o u b t t h a t t h e
28                               e n t r y         o   f a f i n           a l d e c r e         e i s m e r e l y a
29                               p e r f u n       c   t o r y , a         d m i n i s t r       a t i v e e v e n t a n d n o t h i n g




                                                                                                 - 7 -
 1                         m   o   r   e       t   h   a n a       m i   n   i s t   e r   i a l h o       u s   e   k   e e p   i n g a       c   t       w   h   i c h
 2                         w   a   s       n   e   v   e r d     e s i   g   n e d     t   o d e t e       r m   i   n   e w     i t h f       i   n   a   l   i   t y
 3                         t   h   e       s   u   b   s t a n   t i v   e     r i   g h   t s o f         p a   r   t   i e s     o f i       n   t   e   r   e   s t
 4                         i   n   v   o   l   v   e   d i n       a     C   h a p   t e   r 1 1 c         a s   e   .       T   h i s s       h   o   u   l   d     b e
 5                         e   v   i   d   e   n   t     f r o   m t     h   e f     a c   t t h a t         t   h   e     f i   n a l d       e   c   r   e   e     i s
 6                         e   n   t   e   r   e   d     w i t   h o u   t     n o   t i   c e a n d         h   e   a   r i n   g t o         a   n   y   o   n   e
 7                         a   n   d       c   o   u   l d b     e e     n   t e r   e d     e v e n       o n       t   h e     C o u r t     ’   s       o   w   n
 8                         m   o   t   i   o   n   .
 9
10

11                         O n         r e m a n d ,             t h e       c o u r t       s h o u l d         d e t e r m i n e             t h e           a m o u n t         o f

12   c r e d i t s     d u e       s i n c e             t h e       d a t e     o f       t h e     o r d e r           c o n f i r m i n g               t h e       a m e n d e d

13   r e o r g a n i z a t i o n               p l a n .             W h e t h e r         M i t c h e l l           i s       e n t i t l e d             t o       c r e d i t s         o n

14   t h e   d e b t     f o r         g o o d s           a n d       s e r v i c e s         r e n d e r e d             s u b s e q u e n t                 t o     t h e       d a t e       o f

15   t h e   o r d e r     o f         c o n f i r m a t i o n                 i s     a     q u e s t i o n             t o     b e       d e t e r m i n e d               i n     t h e

16   t r i a l     c o u r t .

17

18                                                                                             I I I

19

20                         T h i s             d e c i s i o n           i s     l i m i t e d         t o       t h e         h o l d i n g           t h a t         o n l y       t h e

21   d e t e r m i n a t i o n s               m a d e         i n     t h e     c o n f i r m e d             a m e n d e d           p l a n         o f

22   r e o r g a n i z a t i o n ,                 n o t       t h e     s u b s e q u e n t           r e p o r t s             b y       t h e       d e b t o r           i n

23   p o s s e s s i o n ,         a r e           r e s       j u d i c a t a .             W i t h       r e g a r d           t o       t h e       r e p o r t s             m a d e     b y

24   M i t c h e l l     a s       d e b t o r             i n       p o s s e s s i o n           s u b s e q u e n t               t o     t h e         c o n f i r m a t i o n               o f

25   t h e   a m e n d e d         p l a n ,             t h e       o n l y     i s s u e         r e s o l v e d             b y     t h i s         C o u r t           i s     t h a t

26   t h o s e     r e p o r t s           a r e         n o t       r e s     j u d i c a t a .               T h e       c a s e         o b v i o u s l y               p r e s e n t s

27   m y r i a d     i s s u e s           o f         l a w     a n d       e v i d e n c e         t o       b e       r e s o l v e d           o n         r e m a n d .

28

29                         T h e           j u d g m e n t             o f     t h e       C o u r t       o f       A p p e a l s           i s       a f f i r m e d             a s

30   m o d i f i e d ,     a n d           t h e         c a s e       i s     r e m a n d e d         t o       t h e         t r i a l       c o u r t             f o r       f u r t h e r

31   p r o c e e d i n g s .

32




                                                                                               - 8 -
 1                         C o s t s   a r e   t a x e d     o n e - h a l f     t o     t h e   a p p e l l a n t   a n d   o n e - h a l f   t o

 2   t h e   d e f e n d a n t     e s t a t e .

 3

 4                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 5                                                                   L y l e R e i d , S p e c i a l J u s t i c e
 6
 7   C o n c u r :
 8
 9   A n d e r s o n ,     C . J . ,   D r o w o t a ,     a n d   H o l d e r ,       J J .
10
11   B i r c h ,     J .   -   N o t   p a r t i c i p a t i n g .




                                                                         - 9 -